Brewster, J.
(dissenting). I cannot agree that, as a matter of law and within the rule of the Schloendorff v. New York Hospital (211 N. Y. 125) case, the evidence fails to establish that the child-’s injuries were occasioned by negligence on the part of the respondent hospital in the performance of the duties of its administrative functions in that the conduct of its nurses and attendants in failing to have so restrained the child, or otherwise cared for him so as to have prevented the accident, was within that scope of professional action wherein the relationship of their servitude to the defendant did not exist.
There is little or no evidence, and at least none which is decisive as a matter of law, that the manner and means which were employed in keeping the child in his crib were related to his treatment for what ailed him. On the contrary, the evidence is that despite his illness he was naturally so active and aggressive that he crawled over and scaled the top of his enclosure and in falling was injured. It was his natural traits and abilities in that regard, unrelated to his illness, which gave rise to his father’s warnings and request for specific restraints which, although promised, were not furnished. The head nurse, with whom the father dealt in that matter, testifid on direct examination that at no time prior to the accident did she form •any opinion that the child needed restraint. She said she had no recollection that the father requested it or that she promised it, and that her best recollection was that he did not. I fail to see how that testimony, or the testimony of others to the effect that no restraints were professionally prescribed, is any evidence of professional conduct. I agree that had there been a decision by a nurse or doctor upon the question as to whether restraints were to be employed, and such formed a part of or was related to the professional care and treatment of the child for his malady, that then such would constitute professional conduct. But the defendant’s evidence is that no such decision was made, and ex post facto opinions given at the trial did not alter the situation as of the time of the accident. Moreover, I doubt whether the question of keeping this child in his crib in *353such manner as to avoid the danger of his falling out, is a matter for expert opinion. It seems to me that any experienced mother could judge of that as well as a doctor or a nurse. I think the evidence made a case where it may be said that the conduct, 'out of which the tort arose, was in the performance of duties which were administrative functions on the part of the defendant, akin to the matter of selecting and maintaining the room and its equipment for the safe keeping of the child in general — indeed, akin, also, in administrative functions, to the safe keeping of a convalescent while being transported home in an ambulance. (Sheehan v. North Country Community Hospital, 273 N. Y. 163.) In Ranelli v. Society of New York Hospital (295 N. Y. 850) a professional decision to provide restraints upon a patient in bed was made, and such decision was related to the condition of the patient and incident to professional care and treatment. However, the subsequent failure to provide the physical means of restraint was held to be an administrative function, for which the hospital was liable. If we take another view of the case at bar and hold that the testimony of the child’s parents established that a professional decision was made to provide restraint, then the failure to have provided it was an administrative act within the rule of the Ranelli case.
The judgment appealed from should be affirmed.
Hbffernan, Foster and Deyo, JJ., concur with Hill, P. J.; Brewster, J., dissents, in a memorandum.
Judgment reversed, on the law and facts, and complaint dismissed, without costs.